UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6453


WILLIAM TRAMPAS WIDMYER,

                     Petitioner - Appellant,

              v.

WARDEN DAVID BALLARD,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:10-cv-00084-IMK)


Submitted: September 29, 2020                               Decided: November 23, 2020


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Trampas Widmyer, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Trampas Widmyer seeks to appeal the district court’s order denying his

Fed. R. Civ. P. 60(b) motion for relief from the district court’s prior order denying relief

on his 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). See generally United

States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.
759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Widmyer has

not made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  DISMISSED




                                               2